Petition for Writ of Mandamus Denied and Memorandum Opinion filed
April 1, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00195-CV



                        IN RE ALI CHOUDHRI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-27197

                         MEMORANDUM OPINION

      On March 10, 2014, relator Ali Choudhri filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel the Honorable Patricia
Kerrigan, presiding judge of the 190th District Court of Harris County, to vacate
her order dated March 4, 2014 overruling relator’s objections to the Special
Master’s order compelling the production of relator’s tax returns.
      Relator has not satisfied his burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus. We also lift
our stay granted on March 10, 2014.


                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.




                                        2